Exhibit 10.16(a)


HECLA MINING COMPANY
EXECUTIVE AND SENIOR MANAGEMENT
LONG-TERM PERFORMANCE PAYMENT PLAN

(As Amended and Restated January 1, 2005)

Article I
Introduction

This instrument constitutes the Hecla Mining Company Executive and Senior
Management Long-Term Performance Payment Plan (the “Plan”), established by Hecla
Mining Company (the “Company”) originally effective as of January 1, 2003. The
Plan is amended and restated in its entirety effective as of January 1, 2005, in
order to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code), created by Congress’ enactment of the American Jobs
Creation Act of 2004, in order to govern the operation and administration of
nonqualified deferred compensation plans. Due to the operation of the Plan,
which may provide employees with benefits under the Plan if they terminate
employment with the Company prior to the completion of the performance period,
the Plan may be viewed by the Internal Revenue Service as deferring compensation
in a manner that causes the Plan to the subject to Section 409A of the Code.
Although these new rules do not materially affect the operation of the Plan,
compliance in this regard must be memorialized.

Article II
Plan Purpose and Objectives

Plan objectives include:

 

 

•

Focusing management attention on key activities and initiatives. We want key
decision makers to allocate time and energy to those key activities that drive
the Company’s performance.

 

 

•

Encouraging open and frequent communications. We want key decision makers to
openly communicate with their peers regarding their ideas and suggested
approaches in order to assist the Company in achieving its goals.

 

 

•

Establish meaningful, challenging and achievable performance targets. We want to
provide a financial incentive for individuals to seek to meet achievable
performance targets.

 

 

•

Recognize contribution to long-term growth objective efforts. Every position is
important and contributes to the day-to-day success of the Company. However, a
few individuals hold positions that can have long-term and dramatic impact on
the future of the Company. Because these efforts are so critical, it is
important to recognize both the individual contributions as well as the team
contributions.

 

 

•

Attract and retain high caliber executives and senior managers. Compensation is
an important consideration in a high caliber leader’s willingness to join and
stay with a top-performing organization. This Plan helps meet this important
objective by providing key

1

--------------------------------------------------------------------------------


 

 

 

leaders the opportunity to earn above industry standard total compensation
through personal and organizational performance.

 

 

•

Link Participant interests to those of the Company’s shareholders. Our entire
compensation philosophy is based on achieving performance results that are in
the best interest of our shareholders and provides them the opportunity to
realize wealth through our performance.

Article III
Duration of the Plan

The Plan commenced effective on January 1, 2003 and shall remain in effect,
subject to the right of the Board of Directors to amend or terminate the Plan at
any time. Under this Plan, a new performance period begins each calendar year
and runs for multiple year periods. The following table provides an example of
how the Plan works using overlapping three-year performance periods.

Example Overlapping Performance Periods

(PERFORMANCE CHART) [a090906002.jpg]

For example, the first performance period will run from January 1, 2003 through
December 31, 2005. The first performance payout, if earned, would be made
approximately the first quarter 2006. The next performance period, if approved
by the Board to be a three year period, would include January 1, 2004 through
December 31, 2006. The payout for this period, if earned, would be made
approximately the first quarter 2007.

The purpose of having multiple year performance periods is to recognize that
some activities require significant periods of time to be implemented and for
measurable results to accrue. Multiple year periods also provide the opportunity
to adjust performance activities to keep on track toward performance targets.
Starting a new plan period each year provides the opportunity to adjust for new
conditions and circumstance or priorities. For example, a merger or acquisition
could change the nature and level of subsequent year targets. Such an event
would not change non-matured plan periods target but would be taken into account
in future Plan periods.

2

--------------------------------------------------------------------------------


Article IV
Eligibility

Upon the recommendation of the Chief Executive Officer, the Compensation
Committee of the Board of Directors (the “Compensation Committee”) will
establish participation eligibility requirements. Initially, eligibility will be
restricted to those key executives and senior managers whose activities and
decisions have a direct impact on the long-term strategic performance of the
Company. These individuals constitute “Eligible Employees” for purposes of the
Plan. As used hereunder, “Participant” shall mean any Eligible Employee approved
for participation by the Compensation Committee. The Compensation Committee,
with the recommendation of the Chief Executive Officer, shall have the sole
discretionary authority to determine which employees shall be Eligible Employees
for purposes of participation in the Plan.

A.          New Eligible Employees

Eligible Employees hired after a performance period has commenced will be
eligible to participate in the Plan on a prorated basis, and participate fully
as of the beginning of the next new performance period that begins after their
date of hire with the Company.

B.          Promotion and/or Salary Changes

Promotion and/or salary changes that may affect the basis for determining the
targeted number of performance units a Participant may be eligible to receive
will be adjusted on a pro-rated basis for non-matured plans.

C.          Reassignment and/or Relocation

Position reassignment, change in job scope or relocation that may affect the
basis for determining the number of performance units a Participant may be
eligible to receive may be adjusted on a pro-rated basis for any non-matured
plans.

D.          Leaves of Absence

Eligibility to continue participation in any non-matured or future performance
periods on a pro-rata basis preceding and after the effective dates of an
approved leave of absence will be at the sole discretion of the Chief Executive
Officer.

E.          Death

Beneficiaries of a Participant who dies during a performance period, and who has
participated in prior performance periods not reaching maturity, will be
entitled to a pro-rated share of target performance award if earned.

F.          Retirement

A Participant who retires during a performance period will be eligible to
receive a pro-rated share of target awards, if earned, for any performance
period for which the Participant was eligible and which have not reached
maturity.

3

--------------------------------------------------------------------------------


G.          Disability

Eligibility to continue participation in any non-matured performance periods on
a pro-rata basis preceding and after the dates of a disability will be at the
sole discretion of the Chief Executive Officer. Effective as of and after
January 1, 2005, a Participant is deemed as being Disabled if they meet one of
the following requirements: (A) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; (B) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under the
Company’s long-term disability plan; or (C) the Participant is determined to be
totally disabled by the Social Security Administration. As of and after January
1, 2005, the determination of whether any Participant has become Disabled
(within the meaning of this Paragraph G), shall be made in accordance with
Section 409A of the Code and Treasury Regulations §1.409A-3(i)(4) issued
thereunder.

H.          Voluntary Separation from Service

Participants who separate from the service of the Company will not be eligible
to receive any long-term incentive award from any non-matured performance plan
periods. Effective as of January 1, 2005, the determination of whether any
Participant has separated from the service of the Company shall be made in
accordance with Section 409A of the Code, and Treasury Regulations §1.409A-1(h)
issued thereunder.

I.          Involuntary Separation from Service

Eligible Participants, whose separation from the service of the Company is
involuntary, other than as provided in this description, will not be eligible to
receive any long-term incentive award from any non-matured performance periods.
The Chief Executive Officer retains the authority to review each such instance
and may make pro-rata awards under non-matured plans at his sole discretion.

J.          Change of Control

Eligible Participants will receive a pro-rated share of targeted awards upon the
event of a change of control as currently defined in other benefit plans of the
Company. Effective as of January 1, 2005, a change of control shall be deemed to
have occurred upon the change in ownership of the Company, a change in effective
control of the Company or change in the ownership of a substantial portion of
the assets of the Company, as defined under Treasury Regulations
§1.409A-3(i)(5).

K.          Special Rule for Specified Employees

Effective as of January 1, 2005, any performance units awarded to a “Specified
Employee” (as herein defined) due to their termination of employment shall not
be made available to such

4

--------------------------------------------------------------------------------


individual until six (6) months after the date of their separation from the
service of the Company. For purposes of this Paragraph K, the term Specified
Employee means any individual who at any time during the year: (i) is an officer
of the Company having annual compensation greater than $135,000 ($160,000 for
2009); (ii) a five percent (5%) owner of the Company; or (iii) a one percent
(1%) owner of the Company with annual compensation in excess of $150,000.

L.          No Acceleration or Additional Deferral

No Participant in the Plan shall be entitled to accelerate the payment of their
performance awards hereunder to a date that precedes the otherwise applicable
payment dates. Once a Participant, or their Beneficiary, becomes entitled to
receive a performance hereunder, distribution of such amount cannot be deferred
for any reason except as provided hereunder.

Article V
Plan Value Potential

Each Participant will receive a number of performance units at the beginning of
each performance period. Performance units will be dollar-denominated units
whose payment and/or value ($0 - $200) is contingent upon performance as
determined by the Board. The nominal target value for each performance unit will
be $100.

Article VI
Performance Measures

Long-term performance targets, measures, or objectives should reflect the
long-term strategic objectives of the Company as determined from time to time.
For all Participants other than the Chief Executive Officer, performance targets
and their measurement criteria will be recommended for each performance period
by the Chief Executive Officer to the Compensation Committee, and in turn must
be recommended by the Compensation Committee to the Board of Directors, and then
ultimately approved by the Board of Directors. The process is the same for the
Chief Executive Officer, with the exception that the performance targets and
measurement criteria for the Chief Executive Officer must be approved by the
independent members of the Board of Directors. Specific performance targets and
measurement criteria may change from one performance period to the next. For the
first performance period (2003-5), there will be two performance targets, as
follow:

 

 

 

 

(i)

Cash flow from operations – This represents the value of metals sold less
production cost from direct operations. For purposes of this objective, gold and
silver prices are assumed to remain constant.

 

 

 

 

(ii)

Gold equivalent resources – This represents gold equivalent resources as
determined by the Company as of the end of each calendar year.

Once set for a performance period, performance targets, measurers, or objectives
are not expected to change. It is expected that significant events causing the
Company’s long-term strategy to change will change the targets, measurers or
objectives to change subsequent

5

--------------------------------------------------------------------------------


performance periods. However, it is in the discretion of the Board to change
targets, measurers, or objectives.

Article VII
Performance Award Value

Periodically, the Board of Directors may establish a procedure, target or range
of outcomes that could provide the basis for determining the value of the units.
Meeting the performance targets (which, for the first performance period are
cash flow from operations and gold equivalent resources) will create a
performance unit nominal value of $100. However, the value of performance units
can range between $0 and $200, depending upon performance as determined by the
Board.

Article VIII
Performance Award Distribution

The primary determination on the number of performance units awarded will
reflect the objective of providing the potential for a Participant to realize
targeted total compensation levels. However, there will be other factors
considered including scope of position responsibilities, accountabilities and
involvement with specific strategic initiatives, ability to influence outcomes
and other factors. In addition, the Board of Directors, in its sole discretion,
may make adjustments to awards earned by Participants in connection with
achieving performance targets, and may also make awards to Participants in the
event performance targets are not met.

Performance awards will be distributed as soon as practical after the end of the
performance period upon recommendation by the Compensation Committee to the
Board of Directors, and then approval by the Board of Directors (with respect to
the Chief Executive Officer, approval must be made by the independent members of
the Board of Directors). Performance awards may be in the form of cash and/or
stock, with any shares of stock being granted under any of the Company’s stock
plans

Participants may elect to defer any performance unit award amounts up to 100% of
the award through the Company’s Key Employee Deferral Plan if an election to do
so has been made no later than July of the third performance period for the plan
period for which the award is being made. For example, if a Participant wants to
defer some or 100% of the 2006 award (for performance period 2003-2005), the
Participant would have to make such election no later than July 1, 2005.
Effective as of and after January 1, 2005, in no event may a Participant make a
decision to defer any performance unit award less than six (6) months prior to
the end of the performance period for which the performance unit award will be
payable. Further, in no event may an election to defer the receipt of the
performance unit award be made by any Participant after the amount of the
Participant’s performance unit award has become ascertainable. Any Elections to
defer performance unit awards, as of and after January 1, 2005, shall comply
with the requirements of Treasury Regulations §1.409A-2(a)(8).

6

--------------------------------------------------------------------------------


Article IX
Other Information

A.          Regulatory Compliance

Effective as of and after January 1, 2005, the Plan is intended to comply with
the provisions of Section 409A of the Code, including the rules, regulations and
interpretations issued thereunder. To the extent any provision of the Plan is
inconsistent with the aforementioned regulatory requirements, said provisions
shall be superseded and the requirements of Section 409A of the Code shall
govern and control.

B.          Designation of Beneficiary

Each Participant may provide a written designation of the person(s) or
entity(ies) who will be the Beneficiary or contingent Beneficiary, to whom any
benefit under the Plan will be paid in the event of the Participant’s death. A
Participant may change this written designation at any time. The written
Beneficiary designation most recently filed before the Participant’s death will
govern in all cases. The Compensation Committee has the right, but not the
obligation, to require that the spouse of the Participant join in the
designation of any Beneficiary who is a person other than the Participant’s
spouse. In the absence of an effective, written, Beneficiary designation, any
amount payable to the Participant will be paid to the individual to whom the
Participant is married at death, or if the Participant was not married at death,
to the Participant’s surviving children in equal shares, or if none, to the
Participant’s estate.

C.          Amendment or Termination of the Plan

The Company, by action of the Board of Directors upon recommendation of the
Compensation Committee, reserves the right to amend, modify, terminate, or
discontinue the Plan at any time; and to make or not make any awards, such
action shall be final, binding, and conclusive as to all parties.

D.          Correction of Errors

The Compensation Committee may correct errors that occur in the administration
of the Plan, which may require the adjustment of a Participant’s award. The
Compensation Committee has no obligation to notify any affected Participant of
such correction. With respect to any power of authority which the Compensation
Committee has authority to exercise under the Plan, such discretion shall be
exercised in a nondiscriminatory manner.

E.          No Employment Guarantee

Nothing in this Plan or in related Plan documents shall confer the Participant
any right to continue in the employ of the Company or any subsidiary, or shall
interfere with or restrict in any way the rights of the Company of its
subsidiaries, which are expressly reserved, to discharge the Participant at an
time for any reason whatsoever, with or without cause.

7

--------------------------------------------------------------------------------


F.          No Assignment

Subject to a Participant’s right to name a Beneficiary under the terms of the
Plan, a Participant may not assign, pledge or encumber his or her interest, if
any, under the Plan.

G.          Governing Law

The Plan will be governed by the laws of the State of Idaho.

H.          Unfunded Status

The benefits hereunder are unfunded and payable solely from the general assets
of the Company. No Participant in the Plan has any interest whatsoever in any
specific asset of the Company.

I.          Claim Process

The Compensation Committee has the sole discretion to decide all issues of fact,
law or interpretation arising under this Plan. Any decision of the Compensation
Committee that is not an abuse of discretion must be upheld by a court of law.

J.          No Employment Contract

Nothing contained herein shall be construed to constitute an employment
contract.

K.          No Exclusivity

The adoption of the Plan by the Board of Directors shall not be construed as
creating any limitations on the power or authority of the Company to adopt such
other or additional incentive or compensation arrangements as the Board of
Directors may deem necessary or desirable.

 

 

 

HECLA MINING COMPANY

 

 

 

By:


 

 

 

Its:


 

 

 

Date:


8

--------------------------------------------------------------------------------